Exhibit 10.3
Voting Agreement
This Stockholder Voting Agreement (this “Agreement”) is made and entered into as
of November 4, 2009, by and among JDA Software Group, Inc., a Delaware
corporation (“Parent”) (only with respect to Section 2(b) hereof), i2
Technologies, Inc., a Delaware corporation (the “Company”), and the undersigned
stockholder (“Stockholder”) of Parent.
Recitals
A. Concurrently with the execution and delivery hereof, Parent, Alpha
Acquisition Corp., a Delaware corporation and an indirect wholly owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger of even date herewith (as it may be amended or
supplemented from time to time pursuant to the terms thereof, the “Merger
Agreement”), which provides for the merger (the “Merger”) of Merger Sub with and
into the Company in accordance with its terms ( the Merger, Merger Agreement and
the transactions contemplated thereby referred to collectively as the “Proposed
Transaction”).
B. Stockholder has sole voting power over such number of shares of each class of
capital stock of the Company beneficially owned (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by
Stockholder as is indicated on the signature page of this Agreement.
C. In consideration of the execution and delivery of the Merger Agreement by
Parent and Merger Sub, Stockholder desires to agree to vote the Shares (as
defined herein) over which Stockholder has sole voting power so as to facilitate
the consummation of the Merger.
               Now, Therefore, intending to be legally bound, the parties hereto
hereby agree as follows:
     1. Certain Definitions.
          (a) Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Merger Agreement. For all purposes of and
under this Agreement, the following terms shall have the following respective
meanings:
          “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any: (i) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement; or
(ii) right under any Contract with any Governmental Authority).
          “Legal Requirement” shall mean any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority (or under
the authority of The NASDAQ Stock Market).
          “Person” means any individual, corporation, limited or general
partnership, limited liability company, limited liability partnership, trust,
association, joint venture, governmental entity and other entity and group
(which term will include a “group” as such term is defined in Section 13(d)(3)
of the Exchange Act).

 



--------------------------------------------------------------------------------



 



          “Shares” means (i) all outstanding shares of capital stock of Parent
owned, beneficially or of record, by Stockholder as of the date hereof, and
(ii) all additional outstanding shares of capital stock of Parent acquired by
Stockholder, beneficially or of record, during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date (as
such term is defined in Section 7 below), in the case of each of clauses (i) and
(ii) as to which (and only as to which) Stockholder has sole voting power; but
in each case excluding shares of capital stock of Parent that, by virtue of
Stockholder’s ownership of options or other convertible securities, are deemed
to be beneficially owned by Stockholder pursuant to Rules 13d-3(d)(1)(i)(A) or
(B) prior to the time at which Stockholder exercises such options or other
convertible securities and receives the underlying capital stock of Parent.
          “Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
gift, placement in trust, or other disposition of such security (excluding
transfers: (i) by testamentary or intestate succession, (ii) otherwise by
operation of law, or (iii) under any written trading plan adopted prior to the
date of this Agreement under Rule 10b5-1 of the Exchange Act) or any right,
title or interest therein (including, but not limited to, any right or power to
vote to which the holder thereof may be entitled, whether such right or power is
granted by proxy or otherwise), or the record or beneficial ownership thereof,
and each agreement, arrangement or understanding, whether or not in writing, to
effect any of the foregoing.
2. Transfer and Voting Restrictions.
          (a) At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date, Stockholder
shall not, except in connection with the Merger, Transfer any of the Shares, or
enter into an agreement, commitment or other arrangement with respect thereto.
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, Stockholder may Transfer any or all of the Shares (i) by will, or by
operation of law, in which case this Agreement shall bind the transferee,
(ii) in connection with estate and charitable planning purposes, including
Transfers to relatives, trusts and charitable organizations, or (iii) to any
other Person, so long as, in the case of the foregoing clauses (ii) and (iii),
the transferee, prior to such Transfer executes a counterpart of this Agreement
(with such modifications as the Company may reasonably request solely to reflect
such transfer).
          (b) Stockholder understands and agrees that if Stockholder attempts to
Transfer, vote or provide any other person with the authority to vote any of the
Shares other than in compliance with this Agreement, Parent shall not, and
Stockholder hereby unconditionally and irrevocably instructs Parent to not,
(i) permit any such Transfer on its books and records, (ii) issue a new
certificate representing any of the Shares or (iii) record such vote, in each
case, unless and until Stockholder shall have complied with the terms of this
Agreement. Each stock certificate evidencing Shares that is issued in the name
of Stockholder on or after the date of this Agreement shall bear a legend
indicating that such Shares are subject to the terms of this Agreement and any
transferee of the Shares evidenced by the stock certificate takes the Shares
subject to the terms of this Agreement.
          (c) Except as otherwise permitted by this Agreement or by order of a
court of competent jurisdiction, Stockholder will not commit any act that could
restrict or affect Stockholder’s legal power, authority and right to vote all of
the Shares then owned of record or beneficially by Stockholder or otherwise
prevent or disable Stockholder from performing any of his obligations under this
Agreement. Without limiting the generality of the foregoing, except for this
Agreement and as otherwise permitted by this Agreement, Stockholder will not
enter into any voting agreement with any Person with respect to any of the
Shares, grant any Person any proxy (revocable or irrevocable) or

2



--------------------------------------------------------------------------------



 



power of attorney with respect to any of the Shares, deposit any of the Shares
in a voting trust or otherwise enter into any agreement or arrangement with any
Person limiting or affecting Stockholder’s legal power, authority or right to
vote the Shares in favor of the approval of the Proposed Transaction.
     3. Agreement to Vote Shares.
          (a) Prior to the Expiration Date, at every meeting of the stockholders
of Parent called, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of Parent, Stockholder
(in Stockholder’s capacity as such) shall appear at the meeting or otherwise
cause the Shares to be present thereat for purposes of establishing a quorum
and, to the extent not voted by the Persons appointed as proxies pursuant to
this Agreement, vote (i) in favor of (A) approval of the issuance of shares of
Parent Common Stock in the Merger, (B) approval of an amendment of the Parent’s
Certificate of Incorporation to increase the number of authorized shares of
Parent Common Stock to a number to be determined by Parent which shall be no
less than the number sufficient to consummate the Merger, and (C) any
adjournment or postponement recommended by Parent with respect to any
stockholder meeting in connection with the issuance of shares of Parent Common
Stock pursuant to the Merger Agreement, and (ii) against any action that is
intended, or could reasonably be expected, to otherwise impede, interfere with,
delay, postpone, discourage or adversely affect the consummation of the Proposed
Transaction.
          (b) If Stockholder is the beneficial owner, but not the record holder,
of the Shares, Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to vote all of the Shares in accordance with
Section 3(a).
     4. Grant of Irrevocable Proxy.
          (a) Stockholder hereby irrevocably (to the fullest extent permitted by
law) grants to, and appoints, the Company and each of its executive officers and
any of them, in their capacities as officers of the Company (the “Grantees”), as
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of Stockholder, to vote
the Shares, to instruct nominees or record holders to vote the Shares, or grant
a consent or approval or dissent or disapproval in respect of such Shares in
accordance with Section 3 hereof and, in the discretion of the Grantees, with
respect to any proposed adjournments or postponements of any meeting of
stockholders of Parent at which any of the matters described in Section 3 hereof
is to be considered.
          (b) Stockholder represents that any proxies heretofore given in
respect of the Shares that may still be in effect are not irrevocable, and such
proxies are hereby revoked.
          (c) Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement. Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212 of the Delaware General Corporation Law.
Notwithstanding this Section 4(c), the proxy granted by Stockholder shall be
revoked upon termination of this Agreement in accordance with its terms.
          (d) The Grantees may not exercise this irrevocable proxy on any other
matter except as provided above. Stockholder shall retain at all times the right
to vote the Shares in Stockholder’s sole discretion and without any other
limitation on all matters other than those set forth in

3



--------------------------------------------------------------------------------



 



Section 3 that are at any time or from time to time presented for consideration
to Parent’s stockholders generally.
          (e) The Company may terminate this proxy with respect to Stockholder
at any time at its sole election by written notice provided to Stockholder.
     5. Action in Stockholder Capacity Only. Stockholder makes no agreement or
understanding herein as a director or officer of Parent. Stockholder signs
solely in Stockholder’s capacity as a record holder and beneficial owner, as
applicable, of Shares, and nothing in this Agreement shall (or shall require any
Stockholder to attempt to) limit or restrict any Stockholder who is a director
or officer of Parent from acting in such capacity (it being understood that this
Agreement shall apply to Stockholder solely in Stockholder’s capacity as a
holder of the Shares).
     6. Representations and Warranties of Stockholder.
          (a) Stockholder hereby represents and warrants to the Company as
follows: (i) Stockholder is the beneficial or record owner of the shares of
capital stock of the Company indicated on the signature page of this Agreement
free and clear of any and all pledges, liens, security interests, mortgage,
claims, charges, restrictions, options, title defects or encumbrances, in each
case that would impair or adversely affect Stockholder’s ability to perform its
obligations under this Agreement, other than those encumbrances which are in
favor of Parent (provided the Company shall have been provided with copies of
the relevant documentation related thereto) ; (ii) Stockholder does not
beneficially own any securities of Parent other than the shares of capital stock
and rights to purchase shares of capital stock of Parent set forth on the
signature page of this Agreement; (iii) Stockholder has full power and authority
to make, enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 4; and (iv) this Agreement has been
duly and validly executed and delivered by Stockholder and constitutes a valid
and binding agreement of Stockholder enforceable against Stockholder in
accordance with its terms, subject to the effect of (x) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to rights of creditors generally and (y) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
Stockholder agrees to notify the Company promptly of any additional shares of
capital stock of Parent of which Stockholder becomes the beneficial owner after
the date of this Agreement.
          (b) As of the date hereof and for so long as this Agreement remains in
effect (including as of the date of the Parent Stockholders’ Meeting, which, for
purposes of this Agreement, includes any adjournment or postponement thereof),
except for this Agreement or as otherwise permitted by this Agreement,
Stockholder has full legal power, authority and right to vote all of the Shares
then owned of record or beneficially by Stockholder, in favor of the approval
and authorization of the Proposed Transaction without the consent or approval
of, or any other action on the part of, any other Person (including, without
limitation, any governmental entity). Without limiting the generality of the
foregoing, Stockholder has not entered into any voting agreement (other than
this Agreement) with any Person with respect to any of the Shares, granted any
Person any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Shares, deposited any of the Shares in a voting trust or entered into
any arrangement or agreement with any Person limiting or affecting Stockholder’s
legal power, authority or right to vote the Shares on any matter.
          (c) The execution and delivery of this Agreement and the performance
by Stockholder of Stockholder’s agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment, injunction, order, decree,
law, regulation or arrangement to which Stockholder is a party or by which

4



--------------------------------------------------------------------------------



 



Stockholder (or any of Stockholder’s assets) is bound, except for any such
breach, violation, conflict or default which, individually or in the aggregate,
would not impair or adversely affect Stockholder’s ability to perform
Stockholder’s obligations under this Agreement or render inaccurate any of the
representations made by Stockholder herein.
          (d) Stockholder understands and acknowledges that Parent, Merger Sub
and the Company are entering into the Merger Agreement in reliance upon
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of Stockholder contained herein.
     7. Termination. This Agreement shall terminate (a) upon the earlier of
(i) the Effective Time and (ii) the termination of the Merger Agreement, or
(b) at any time upon notice by the Company to Stockholder (such date under
(a) or (b) hereof constituting the “Expiration Date.”) No party hereto shall be
relieved from any liability for breach of this Agreement by reason of any
termination of this Agreement.
     8. Confidentiality. Stockholder recognizes that successful consummation of
the transactions contemplated by the Merger Agreement may be dependent upon
confidentiality with respect to the matters referred to herein. In this
connection, pending public disclosure thereof, and so that Parent and the
Company may rely on the safe harbor provisions of Rule 100(b)(2)(ii) of
Regulation FD, Stockholder hereby agrees not to disclose or discuss such matters
with anyone not a party to this Agreement (other than its counsel and advisors,
if any) without the prior written consent of Parent and the Company, except for
disclosures Stockholder’s counsel advises are necessary to fulfill any Legal
Requirement, in which case Stockholder shall give notice of such disclosure to
Parent and the Company as promptly as practicable so as to enable Parent and the
Company to seek a protective order from a court of competent jurisdiction with
respect thereto. Stockholder’s obligations pursuant to this Section 8 shall
terminate at the time of the first public announcement by Parent or the Company
of the existence of this Agreement.
     9. Miscellaneous Provisions.
          (a) Amendments, Modifications and Waivers. No amendment, modification
or waiver in respect of this Agreement shall be effective against any party
unless it shall be in writing and signed by Parent, the Company and Stockholder.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
among the parties to this Agreement and supersedes all other prior agreements
and understandings, both written and oral, among or between any of the parties
with respect to the subject matter hereof and thereof.
          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.
          (d) Consent to Jurisdiction; Venue. In any action or proceeding
between any of the parties arising out of or relating to this Agreement or any
of the transactions contemplated by this Agreement, each of the parties:
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts of the State of Delaware, and
(ii) agrees that all claims in respect of such action or proceeding may be heard
and determined exclusively in the state courts of the State of Delaware.
          (e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY

5



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
          (f) Assignment and Successors. This Agreement shall be binding upon,
and shall be enforceable by and inure solely to the benefit of, the parties
hereto and their respective successors and assigns, including, without
limitation, Stockholder’s estate and heirs upon the death of Stockholder;
provided, however, that neither this Agreement nor any of the rights, interests
or obligations of the parties hereto may be assigned by any of the parties
hereto without prior written consent of the other parties hereto except that the
Company, without obtaining the consent of any other party hereto, shall be
entitled to assign this Agreement or all or any of its rights or obligations
hereunder to any one or more of its Affiliates. No assignment by the Company
under this Section 9(f) shall relieve the Company of its obligations under this
Agreement. Any attempted assignment of this Agreement in violation of the
foregoing shall be void and of no effect.
          (g) No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
          (h) Cooperation. Stockholder agrees to cooperate fully with the
Company and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by the Company to evidence or reflect the transactions contemplated by
this Agreement and to carry out the intent and purpose of this Agreement.
Stockholder hereby agrees that Parent and the Company may publish and disclose
in the Proxy Statement/Prospectus (including all documents and schedules filed
with the SEC), Stockholder’s identity and ownership of Shares and the nature of
Stockholder’s commitments, arrangements and understandings under this Agreement
and may further file this Agreement as an exhibit to any filing made by Parent
or the Company with the SEC relating to the Proposed Transaction.
          (i) Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
          (j) Specific Performance; Injunctive Relief. The parties hereto
acknowledge that Parent and the Company will be irreparably damaged if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any breach of this Agreement by Stockholder could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which Parent or the Company may be
entitled, at law or in equity, it shall be entitled to seek to enforce any
provision of this Agreement by a decree of specific performance and temporary,
preliminary and permanent injunctive relief to prevent breaches or threatened
breaches of any of the provisions of this Agreement, without posting any bond or
other undertaking.
          (k) Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (i) delivered to the appropriate address by hand or
overnight courier service (cost prepaid); or (ii) sent by facsimile with
confirmation of transmission by the transmitting equipment confirmed with a copy
delivered as provided in clause (i), in each case to the parties at the
following address or facsimile (or to such other address or facsimile as a party
may designate by notice to the other parties): (i) if to Parent or the Company,
to the address or facsimile provided in the Merger Agreement, including to the
persons

6



--------------------------------------------------------------------------------



 



designated therein to receive copies; and (ii) if to Stockholder, to
Stockholder’s address or facsimile shown below Stockholder’s signature on the
last page hereof.
          (l) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart. The exchange of copies of this Agreement and of signatures pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or electronic transmission shall be deemed to be their original
signatures for all purposes.
          (m) Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
          (n) Legal Representation. This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

                      COMPANY:       STOCKHOLDER:
 
                    I2 TECHNOLOGIES, INC.                
 
                                     
 
                   
 
          By:                          
 
                   
By:
          Its:        
 
                   
 
                   
Its:
                   
 
 
 
                            Address:
 
                                     
 
                                     
 
                                Shares Beneficially Owned by Stockholder:
 
                                                    shares of Parent Common
Stock
 
                                                    shares subject to Parent
Options
 
                                                    shares subject to Parent
RSUs
 
                    PARENT:                
 
                    JDA SOFTWARE GROUP, INC.                
 
                                     
 
                   
By:
                   
 
                   
 
                   
Its:
                   
 
                   

[SIGNATURE PAGE TO VOTING AGREEMENT]

